DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejections were made in view of applicant’s amendments.
The examiner notes that a new 112 rejection was made for Claim 1 which is similar to the one previously made for claim 4. Applicant’s response appears to show that their intention was for the laryngoscope to only be functionally recited (not part of the kit). However, applicant’s amendments is not consistent with that intent and it appears that the laryngoscope is part of the kit. See 112 rejection below. 

Claim Objections
Claim 10 is objected to because of the following informalities:  The first clause (first paragraph) of Claim 10 repeats limitations already disclosed in claim 1. It is suggested to delete this section.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 1, there exits an inconsistency between the language of claim 1 and that of the claim 4 dependent thereon, thus making the scope of the claim unclear. In the preamble of claim 1,  applicant recites “A kit” with the laryngoscope being only functionally recited, i.e. “to assist in inserting ….. using an indirect glottis viewing type laryngoscope” and “when the kit is used..”. However, at the end of claim 1, applicant positively recites the larygoscope as part of the invention, i.e. “is provided on the distal end side of the blade.” As such, it is unclear whether applicant intends to claim the laryngoscope as part of the kit or not. Applicant is hereby required to indicate to which what the claims are intended to be directed towards, and amend the claim such that the language thereof is consistent with this intent. Claims 2 makes it appear the that the laryngoscope is part of the kit and Claim 5 mentions that holding part as “integrally formed on the blade”. As such, the examiner will treat the laryngoscope as part of the kit for examination purposes. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 4,211,234 in view of Tenger US 2009/0318769, Jiang US 2011/0270038 and Wu US 4,982,729.
Regarding Claim 1, Fisher discloses a tracheal tube insertion aid system (Fig 2) configured to assist in inserting a tracheal tube from an oral cavity of a patient into an endotracheal space through a glottis using an indirect glottis viewing type laryngoscope, the tracheal tube insertion aid kit comprising: 
a guide tube (#28) formed to be insertable into the endotracheal space from the oral cavity through the glottis (Fig 7, preamble of claim 1, able to go through the glottis); and at least a portion on a distal end side (#39) of the guide tube has flexibility (Col 4 lines 1-15, distal end flexes outward to accommodate an tracheal tube #24).
Regarding Claim 2, Fisher discloses the portion on the distal end side of the guide tube is formed in a tapered shape (as seen in Fig 3). 
Regarding Claim 3, Fisher discloses a corner of the portion on the distal end side of the guide tube is formed to be rounded (see Fig below). 

    PNG
    media_image1.png
    737
    459
    media_image1.png
    Greyscale

Fisher does not disclose a guide wire formed to be insertable through the inside of the guide tube and insertable into the endotracheal space from the oral cavity through the glottis. Fisher does not explicitly disclose the system is in the form of a kit.  Fisher discloses the claimed invention as discussed above where a laryngoscope is used but not shown (Col 3 lines 35-40 in Fisher)  but does not disclose a holding part detachably holding the guide tube in a state, such that, when the kit is used to insert the tracheal tube into the endotracheal space of the patient, a distal end of the guide tube is disposed on a distal end side of a blade of the laryngoscope; wherein the holding part is provided at a portion of the blade that is observable with the laryngoscope,  and wherein the holding part is formed in a circular tube shape at a periphery of the guide tube and is 
Jiang discloses a similar device (Fig 6-7) with an endotracheal tube (#10) and a guide wire (#9) formed to be insertable through the inside of the guide tube and insertable into the endotracheal space from the oral cavity through the glottis (paragraph 37), the guide wire aiding to guide an endotracheal tube (#10) in place (paragraph 37).
Tenger discloses a kit having a laryngoscope, tubes and other accessories (paragraph 28) so that all the components needed are together in a kit and can also be provided in different sized components for a particular patient (ie child or adult) (paragraph 28).
Wu discloses a laryngoscope (#10, Fig 3), a holding part (see Fig below) attached to the laryngoscope, Fig 1-3, a guide tube (“endotracheal tube”, abstract, Col 3 lines 50-55), the holding part (see fig below) detachably holding the guide tube (Col 3 lines 50-55, inserted into or out the holding part via #47) in a state, such that, when the laryngoscope is used to insert the tracheal tube into the endotracheal space of the patient, a distal end of the guide tube is disposed on a distal end side of a blade (#18 of blade #11) of the laryngoscope (Fig 1-3, Col 3 line 50-55, when the guide tube is inserted, it exits out the distal end of the laryngoscope and holding part); wherein the holding part is provided at a portion of the blade that is observable with the laryngoscope (Fig 2, Col 3 lines 50-55, when inserting the guide tube, the holding part and laryngoscope are observable to insert the guide tube into #47, #25),  and wherein the holding part is formed in a circular tube shape at a periphery of the guide tube (Fig 


    PNG
    media_image2.png
    759
    697
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Fisher to include the guide wire in view of Jiang because the guide wire can help guide the endotracheal tube in place. It is noted that with the modification that since the guide wire extends through the endotracheal tube it would also be able to be insertable through the guide tube. 

It would have also been obvious to one having ordinary skill in the art at a time before the invention was made to modify Fisher as modified to use the laryngoscope with the holding part of Wu above because this is a known type of laryngoscope in the art to hold and guide the guide tube and allow insertion of the laryngoscope and holding part with minimal maneuvering of the patient’s head and neck.
Regarding Claim 5, Fisher as modified discloses the holding part is integrally formed on the blade (with the modification in view of Wu, holding part #12 is secured to the blade #11, Col , such that the blade and holding part function as a single unit, as seen in Fig 1, and thus the holding part is integrally formed on the blade)(it is noted that “"the term 'integral' is a relatively broad term inclusive of means for maintaining parts in a fixed relationship as a single unit”, see In re Morris, 127 F.3d 1048, 1053 (Fed. Cir. 1997)).

Regarding Claim 10, Fisher as modified discloses wherein the holding part is formed in a tubular shape and in a tapered shape toward the distal end side of the blade and detachably holds the guide tube with the guide tube inserted therethrough (as discussed in claim 1 above), and
.


Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 4,211,234, Tenger US 2009/0318769, Jiang US 2011/0270038 and Wu US 4,982,729, as applied to Claim 4 above, and in further view of Bauman US 4,557,256.
Regarding Claim 6, Fisher as modified discloses  an introducing member (see Figs below, Fig 3, in Wu) disposed to extend along the blade of the laryngoscope and configured to introduce the guide tube into the endotracheal space (see Fig 3 below in Wu: where it extends along the blade and Col 3 lines 50-55 where the guide tube is inserted via #47 of the introducing member),  and the holding part is provided at a first end portion of the introducing member which is disposed on the distal end side of the blade (as seen in Fig below). 

    PNG
    media_image3.png
    769
    889
    media_image3.png
    Greyscale


Fisher as modified does not disclose wherein the introduction member is deformable and able to be held in a predetermined shape.
Bauman discloses a laryngoscope with an introducing member (#32, Fig 3, 5), wherein the introduction member is deformable (Col 4 lines 33-45) and able to be held in a predetermined shape (as seen in Fig 2-4), the deformability of the introducing member allows the blade (#12) to be yieldable so that  no significant damage to the patients teeth (#14) during use (Col 4 lines 33-45).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the introduction member, holding part and the rest of the laryngoscope of Fisher as modified (in view of Wu) to made from a  deformable material in view of Bauman so that laryngoscope, the 
Regarding Claim 7, Fisher as modified discloses  a grab part (Wu: Fig 3, #45) formed in a deformable (as modified by Bauma) plate shape (Fig 3 in Wu, #45 is a curved plate) and configured to be gripped by a user together with a grip part of the blade is provided at a second end portion of the introducing member (see Fig 1-2 in Wu, Fig below, one is able to grip the grip parts, Col 3 lines 30-35).

    PNG
    media_image4.png
    764
    938
    media_image4.png
    Greyscale

Regarding Claim 8, Fisher as modified discloses  the blade includes an insertion part (the curved blade portion #11 of the laryngoscope, see Fig 3 of Wu) formed to be 


Regarding Claim 9, Fisher as modified an engaging part  engageable with the blade (Fig 3 in Wu below, the engageable part is an outer surface that engages with the blade #11) is provided at the first end portion of the introducing member (see Fig below). 

    PNG
    media_image5.png
    760
    986
    media_image5.png
    Greyscale





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773